Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00002-CV

                     IN THE INTEREST OF A.H.L., N.J.L., and S.U., Children

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021-PA-00021
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 23, 2022

DISMISSED FOR LACK OF JURISDICTION

           On December 30, 2021, appellant filed a notice of appeal stating her intent to appeal a final

decree of termination signed on or about December 7, 2021. The clerk’s record was filed on

January 10, 2022, and a supplemental clerk’s record was filed on March 3, 2022. Although the

supplemental clerk’s record contains the judge’s notes, neither the clerk’s record nor the

supplemental clerk’s record contains an order terminating appellant’s parental rights. See In re

L.H., No. 04-13-00174-CV, 2013 WL 3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no

pet.) (mem. op.) (stating judge’s notes do not constitute a final, appealable order). In response to

this court’s inquiry, the trial court clerk confirmed that its records do not include a signed a final

order. “[A]n appeal may be prosecuted only from a final judgment.” N.E. Indep. Sch. Dist. v.

Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because no final order of termination has been
                                                                                                       04-22-00002-CV


entered in the underlying case, this court ordered appellant to show cause in writing why this

appeal should not be dismissed for lack of jurisdiction. Appellant filed a response agreeing that

“because no final order has been entered in the underlying case, the Court presently lacks

jurisdiction and the case should be dismissed for lack of jurisdiction.” Having confirmed the

record does not contain a final order of termination, we must dismiss this appeal. 1 Accordingly,

this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                             PER CURIAM




1
    This dismissal does not prevent appellant from later pursuing a timely appeal from a final judgment in this case.


                                                           -2-